DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 07/10/2020 are being examined. Claims 1-7 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a control unit”) that is coupled with functional language (“configured to receive…”, “configured to…detect”, “configured to… operate) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a control unit” recited in claim 6. For the purposes of examination, the examiner will take “a control unit” as any device including a processor and memory capable of running software based on the following excerpt(s) from the specification: 
Page 6 line 7-11 : “For example, the device is designed as a control unit of the automated vehicle and includes a processing unity (processor, random access memory, hard drive) as well as a suitable software, in order to carry out the example method(s) described herein.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katara et al (US 20160301698 A1) henceforth referred to as Katara.

Regarding Claim 1 Katara teaches A method for operating an automated vehicle that has an occupant compartment (para [0018] line 3-7 : “In the illustrative embodiment, the autonomous vehicle 102 is configured to provide taxi service to requesting users, but may be configured for other purposes that require the transportation of individuals in other embodiments.”), comprising the following steps: 
receiving predefined occupant data, which represent a predefined number of occupants and/or predefined occupant features (para [0016] line 7-39 : “In the illustrative embodiment, the passenger authorization management server 106 manages taxi service provided by a fleet of autonomous vehicles including the autonomous vehicle 102 and other autonomous vehicles 110. In use, a user of the user computing device 108 may communicate with the passenger authorization management server 106 (or directly with the in-vehicle passenger authorization system 104 in some embodiments) to request a taxi service by the autonomous vehicle 102. The user's request for taxi service may include information relating to the requested taxi service such as, for example, the number of passengers, identification of the passengers, origination and destination locations, billing information, and/or other information. The passenger authorization management server 106 generates a passenger authorization policy based on the user's request for taxi service. The passenger authorization policy includes a set of rules and/or data usable by the in-vehicle passenger authorization system 104 to authorize or verify passengers according to the requested taxi service. For example, if the request for taxi service identifies three passengers, two adults and a child, the passenger authorization policy may include a rule requiring the in-vehicle passenger authorization system 104 to verify a total of three passengers, of which two are adults and one is a child.  Of course, as discussed in more detail below, the passenger authorization policy may include additional or other rules or data (e.g., images of authorized passengers) usable by the in-vehicle passenger authorization system 104 to authorize or verify the passengers. The passenger authorization management server 106 subsequently transmits the request for taxi service, including the passenger authorization policy, to the in-vehicle passenger authorization system 104 of the selected autonomous vehicle 102.”); 
detecting actual occupant data based on occupants actually present in the occupant compartment (para [0017] line 10-25 : “It should be appreciated that because the autonomous vehicle 102 is driverless, independent verification of the passengers according to the request for taxi service is required. As such, the in-vehicle passenger authorization system 104 authorizes the passengers of the autonomous vehicle 102 based on the passenger authorization policy. To do so, the in-vehicle passenger authorization system 104 may verify the number of passengers, the identification of the passengers, the age of the passengers, authorization tokens provided by the passengers, and/or other characteristics or traits of the passengers based on the policy rules defined by the passenger authorization policy. For example, in one embodiment, the in-vehicle passenger authorization system 104 may capture an image of the passenger and compare it to an image of an authorized passenger included in the passenger authorization policy.”); and 
operating the automated vehicle as a function of the predefined occupant data and as a function of the actual occupant data (para [0017] line 21-36 : “For example, in one embodiment, the in-vehicle passenger authorization system 104 may capture an image of the passenger and compare it to an image of an authorized passenger included in the passenger authorization policy. If the passengers are deemed to not be authorized, the taxi service is denied for those passengers. In some embodiments, however, a taxi service for unauthorized passengers may be allowed in those situations in which an emergency situation is occurring. Regardless, if the passengers are authorized, the autonomous vehicle 102 navigates to the requested destination location. In some embodiments, the passenger authorization policy may provide additional rules or data for authorizing requests from the passenger during navigation to the destination location (e.g., whether the passenger is allowed to alter the destination or halt the autonomous vehicle).”).

Regarding Claim 2 Katara teaches The method as recited in claim 1, wherein the predefined occupant data are received from an external server (para [0016] line 1-39 : “Referring now to FIG. 1, an illustrative system 100 for authorizing a passenger of an autonomous vehicle 102 includes an in-vehicle passenger authorization system 104 located in the autonomous vehicle 102, a passenger authorization management server 106, and a user computing device 108, which may communicate with each other over a network 112. In the illustrative embodiment, the passenger authorization management server 106 manages taxi service provided by a fleet of autonomous vehicles including the autonomous vehicle 102 and other autonomous vehicles 110. In use, a user of the user computing device 108 may communicate with the passenger authorization management server 106 (or directly with the in-vehicle passenger authorization system 104 in some embodiments) to request a taxi service by the autonomous vehicle 102. The user's request for taxi service may include information relating to the requested taxi service such as, for example, the number of passengers, identification of the passengers, origination and destination locations, billing information, and/or other information. The passenger authorization management server 106 generates a passenger authorization policy based on the user's request for taxi service. The passenger authorization policy includes a set of rules and/or data usable by the in-vehicle passenger authorization system 104 to authorize or verify passengers according to the requested taxi service. For example, if the request for taxi service identifies three passengers, two adults and a child, the passenger authorization policy may include a rule requiring the in-vehicle passenger authorization system 104 to verify a total of three passengers, of which two are adults and one is a child. Of course, as discussed in more detail below, the passenger authorization policy may include additional or other rules or data (e.g., images of authorized passengers) usable by the in-vehicle passenger authorization system 104 to authorize or verify the passengers. The passenger authorization management server 106 subsequently transmits the request for taxi service, including the passenger authorization policy, to the in-vehicle passenger authorization system 104 of the selected autonomous vehicle 102.”, Fig. 1, Fig. 1 shows the passenger authorization management server as an external server to the automated vehicle).

Regarding Claim 3 Katara teaches The method as recited in claim 1, wherein the operating of the automated vehicle includes traveling by the automated vehicle along a trajectory, the traveling not starting until the actual occupant data corresponds to the predefined occupant data according to predefined criteria (para [0017] line 21-36 : “For example, in one embodiment, the in-vehicle passenger authorization system 104 may capture an image of the passenger and compare it to an image of an authorized passenger included in the passenger authorization policy. If the passengers are deemed to not be authorized, the taxi service is denied for those passengers. In some embodiments, however, a taxi service for unauthorized passengers may be allowed in those situations in which an emergency situation is occurring. Regardless, if the passengers are authorized, the autonomous vehicle 102 navigates to the requested destination location. In some embodiments, the passenger authorization policy may provide additional rules or data for authorizing requests from the passenger during navigation to the destination location (e.g., whether the passenger is allowed to alter the destination or halt the autonomous vehicle).”).

Regarding Claim 4 Katara teaches The method as recited in claim 1, wherein the operating of the automated vehicle includes outputting a signal in the occupant compartment, the signal representing an occupant status (para [0035] line 1-11 : “The user interface module 406 is configured to control the user interface device(s) 206 to provide information to passengers and receive information from passengers. For example, the user interface module 406 may present taxi service information to the user via the user interface device 206, such as the current location, expected arrival time, and/or other information. Additionally, the user interface module 406 may receive requests or query responses from the user via the user interface device 206, which is subsequently provided to the passenger authorization module 404 for processing.”, as the system verifies the occupant for use of the automated taxi, it is inherent that the occupant status of verified or unverified would be output to the cabin to indicate to the occupant if they were verified for use of the automated taxi.).

Regarding Claim 5 Katara teaches The method as recited in claim 1, wherein the detecting of the actual occupant data includes facial recognition of the actually present occupants and/or an input signal of at least one authenticated occupant (para [0050] line 1-16 : “In block 624, the passenger authorization management server 106 determines whether to generate an authorization token. If so, the method 600 advances to block 626 in which the passenger authorization management server 106 generates the authorization token. The authorization token may be embodied as any type of data usable by a passenger to authorize the passenger to the in-vehicle passenger authorization system 104. For example, the authorization token may be embodied as a personal identification number, a passcode, a password, a quick response (QR) code, an image, or other security data. Upon arrival of the autonomous vehicle 102, the passenger may authorize himself/herself by supplying the authorization token to the in-vehicle passenger authorization system 104. For example, the passenger may enter a password or pin into the user interface device 206 via the keyboard 222.”).

Regarding Claim 6 Katara teaches A control unit configured to operate an automated vehicle that has an occupant compartment, the control unit configured to (para [0134] line 1-5 : “Example 65 an in-vehicle passenger authorization system comprising a processor; and a memory having stored therein a plurality of instructions that when executed by the processor cause the computing device to perform the method of any of Examples 39-64.”): 100691343.19
receive predefined occupant data, which represent a predefined number of occupants and/or predefined occupant features (para [0108] line 1-6 : “Example 39 includes a method for authorizing a passenger of an autonomous vehicle, the method comprising receiving, by an in-vehicle passenger authorization system of the autonomous vehicle, a request for a taxi service; determining, by the in-vehicle passenger authorization system, a passenger authorization policy based on the request;”, para [0110] line 1-8 : “Example 41 includes the subject matter of any of Examples 39 and 40, and wherein the passenger authorization policy defines an authorized number of passengers, and wherein determining whether the passenger is authorized comprises determining a present number of passengers in the autonomous vehicle; and determining whether the passenger is authorized by comparing the current number of passengers to the authorized number of passengers.” , para [0111] line 1-9 : “Example 42 includes the subject matter of any of Examples 39-41, and wherein the passenger authorization policy defines identification data of an authorized passenger, and wherein determining whether the passenger is authorized comprises obtaining identification data of the passenger of the autonomous vehicle; and determining whether the passenger is authorized by comparing the identification data of the passenger to the identification data of the authorized passenger.” ); 
detect actual occupant data based on occupants actually present in the occupant compartment (para [0108] line 7-12 : “detecting, by the in-vehicle passenger authorization system, the presence of a passenger in the autonomous vehicle; and determining, by the in-vehicle passenger authorization system, whether the passenger is authorized for the taxi service based on the passenger authorization policy and in response to detecting the presence of the passenger.”); and 
operate the automated vehicle as a function of the predefined occupant data and as a function of the actual occupant data (para [0130] line 1-10 : “Example 61 includes the subject matter of any of Examples 39-60, and further including navigating, by the autonomous vehicle, to a destination defined in the request for taxi service in response to determining that the passenger is authorized; receiving, via a user interface of the in-vehicle passenger authorization system, a request from the passenger while navigating to the destination; and determining, by the in-vehicle passenger authorization system, whether to perform the request received from the passenger based on the passenger authorization policy.”).

Regarding Claim 7 Katara teaches A non-transitory machine-readable memory medium on which is stored a computer program for operating an automated vehicle that has an occupant compartment, the computer program, when executed by a computer, causing the computer to perform the following steps (para [0135] line 1-5 : “Example 66 includes one or more machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed result in an in-vehicle passenger authorization system performing the method of any of Examples 39-64.”): 
receiving predefined occupant data, which represent a predefined number of occupants and/or predefined occupant features (para [0108] line 1-6 : “Example 39 includes a method for authorizing a passenger of an autonomous vehicle, the method comprising receiving, by an in-vehicle passenger authorization system of the autonomous vehicle, a request for a taxi service; determining, by the in-vehicle passenger authorization system, a passenger authorization policy based on the request;”, para [0110] line 1-8 : “Example 41 includes the subject matter of any of Examples 39 and 40, and wherein the passenger authorization policy defines an authorized number of passengers, and wherein determining whether the passenger is authorized comprises determining a present number of passengers in the autonomous vehicle; and determining whether the passenger is authorized by comparing the current number of passengers to the authorized number of passengers.” , para [0111] line 1-9 : “Example 42 includes the subject matter of any of Examples 39-41, and wherein the passenger authorization policy defines identification data of an authorized passenger, and wherein determining whether the passenger is authorized comprises obtaining identification data of the passenger of the autonomous vehicle; and determining whether the passenger is authorized by comparing the identification data of the passenger to the identification data of the authorized passenger.” ) ; 
detecting actual occupant data based on occupants actually present in the occupant compartment (para [0108] line 7-12 : “detecting, by the in-vehicle passenger authorization system, the presence of a passenger in the autonomous vehicle; and determining, by the in-vehicle passenger authorization system, whether the passenger is authorized for the taxi service based on the passenger authorization policy and in response to detecting the presence of the passenger.”); and 
operating the automated vehicle as a function of the predefined occupant data and as a function of the actual occupant data (para [0130] line 1-10 : “Example 61 includes the subject matter of any of Examples 39-60, and further including navigating, by the autonomous vehicle, to a destination defined in the request for taxi service in response to determining that the passenger is authorized; receiving, via a user interface of the in-vehicle passenger authorization system, a request from the passenger while navigating to the destination; and determining, by the in-vehicle passenger authorization system, whether to perform the request received from the passenger based on the passenger authorization policy.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180097804 A1 : Boehm teaches a method comprising capturing biometric data with a scanning apparatus and comparing biometric data to authenticated data to identify an authorized user of a vehicle.
US 20200122732 A1 : Luo et al teaches a computer in a vehicle to determine whether an occupant is present in the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668